Citation Nr: 1121723	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at law










INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1974.  This case was before the Board of Veterans' Appeals (Board) on appeal from a June 1995 decision by the Boston Department of Veterans Affairs (VA) Regional Office (RO).  The case was initially before the Board in June 1998, when the Board denied the Veteran's appeal to reopen a claim of service connection for a psychiatric disorder.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 1998 Order, the Court vacated the June 1998 Board decision, and remanded the matter for readjudication.

An August 1999 Board decision again denied the Veteran's appeal in this matter.  He again appealed the Board decision to the Court.  In a March 2001 Court Memorandum Decision, it was noted that the Veterans Claims Assistance Act of 2000 (VCAA) had been enacted in the interim, and that such new law may impact on the Veteran's claim to reopen.  The Court Vacated the August 1999 Board decision and remanded the matter for readjudication consistent with the VCAA.  In August 2001, the Board remanded the case to the RO for additional development, to include notice of the VCAA. A May 2003 Board decision then again denied the Veteran's appeal.  The Veteran again appealed the Board decision to the Court.  In December 2003 the Court vacated the Board's May 2003 decision, and remanded the matter for action consistent with a December 2003 joint motion by the parties (Joint Motion)(in essence alleging that VCAA notice had been inadequate).

In July 2004, the Board remanded the case to the RO, essentially for compliance with the requests for more complete and accurate notice in the Joint Motion.  A June 2005 Board decision then again denied the Veteran's appeal.  He again appealed the June 2005 Board decision to the Court.  By a December 2006 Order, the Court vacated the June 2005 Board decision, and remanded the matter for readjudication consistent with the Order (essentially further notice to the Veteran). VA appealed the Court Order to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which (in a December 2007 Order) vacated the December 2006 Court Order and remanded the matter (for the Court's consideration of the rule of prejudicial error).  A January 2008 Memorandum Decision of the Court found, in essence, that the Veteran had been prejudiced by inadequate notice, and remanded the matter for the Board to address the fact that the Veteran had received "confusing notice."  In July 2008 and in August 2009 the Board remanded this matter to the RO for additional development (primarily to provide the Veteran further/accurate notice of the VCAA, and specifically notice of what would constitute new and material evidence sufficient to reopen the claim).  In March 2010 the Board reopened the claim and remanded the matter for further development.


FINDINGS OF FACT

1. An acquired psychiatric disability is not shown to have clearly and unmistakably pre-existed the Veteran's service.  

2. A psychiatric disorder was not incurred in service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in this matter.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  With respect to the claim decided herein, the initial adjudication preceded enactment of the VCAA.  The Veteran was provided content-complying notice in a January 2009 letter which included notice regarding ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See May 2009 SSOC.  Neither the Veteran nor his attorney alleges that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and post-service mental health evaluations have been secured.  With respect to records of psychological counseling and assessment developed at his college after service in the 1970s, a 1979 report of contact reveals that there were no written records of counseling at the Veteran's college.  An October 1993 record from the college counseling center provided to VA by the Veteran reveals the center's policy of destroying clinical records after 12 years, although they could confirm that the Veteran sought treatment at the counseling center in 1978 and 1979.  Thus, further attempts to obtain these collegiate records would be futile.  The Veteran's October 1979 VA examination report and his 2007 evaluation by Dr. Beck both refer to a May 1979 report of psychological testing at the Veteran's college which Dr. Beck noted described a normal childhood and which the October 1979 examiner noted described the Veteran as "angry and depressed" and fearful of losing control of his hostile and likely homoerotic sexual impulses.  As the Veteran has not provided this evidence to VA, despite repeated requests, most recently in June 2009, to provide to VA any evidence relevant to his claim that has not previously been provided, further attempts to develop this evidence would be futile.

The Veteran underwent a VA examination in August 2010.  That examination is adequate for adjudication purposes as the examiner had the claims files for review, obtained a reported history from the Veteran, conducted a thorough examination, addressed the 2007 private medical opinion, and provided support for his conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was advised of the opinion and had the opportunity to respond.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Factual Background, Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted because he had a psychiatric disability prior to service that worsened in service and continues to the present time.

The presumption of soundness attaches where there has been an induction examination during which the disability about which he later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, the Veteran's July 1971 service entrance examination did not detect any psychiatric disability.  Accordingly, the presumption of soundness attached in this case.

The Board will first address the evidence as to whether there is clear and unmistakable evidence that a psychiatric disorder preexisted service.  The Veteran reports that he had a psychiatric disability that preexisted service.  The evidence in support of this contention includes his written statements and reports to certain medical professionals that "he had a difficult childhood and he was particularly prone to becoming anxious and nervous in many situations."  See August 2010 VA examination report.  The Veteran has also reported that prior to service he was "depressed frequently" and that "his nervousness would be reflected in severe hand tremors."  Id.  

The Veteran reported that his mother died when he was very young, 4 or 5, and that he has believed for years that his father's physical abuse might have caused her death.  He reported that the woman his father married shortly after his mother's death was "always yelling at him" and that "he has had nightmares about her for the 20 years after he left home at age 18 to join the service."  See February 2007 disability evaluation report prepared by J. C. Beck, M.D., Ph.D.

The evidence which supports preexistence also includes written statements from the Veteran's sister, brother, and his father and step-mother.  His sister reported that the Veteran was never told what happened to his mother; that he was not comforted for his loss; and that their step-mother "was not nurturing, loving, or nice to us kid's [sic]".  She reports that her brothers, including the Veteran, were beaten "for whatever reason it happened to be, at that time" and that the Veteran developed a shaking in his hands which caused him to be made fun of at school.  She stated that "the shy and insecure person that he was was deep[en]ing into anxiety and depression."

The Veteran's brother, who reported that he had not seen the Veteran in well over 20 years, stated:

"[m]y brother and I were close throughout our childhood and we shared the same friends.  We were in the same High School Fraternity as well.  He however experienced debilitating hand tremors and [was] quieter than I, though more athletic.  Today I believe his nervousness and quiet temperament was indicative of anxiety and depression, I did not understand or was cognizant of [sic] back in the Sixties.
The Veteran's father and step-mother reported that the Veteran "struggled with acute anxiety and chronic depression as well as debilitating hand tremors throughout his childhood" as well as stomach pains.  They reported that the Veteran was evaluated by a neurologist at age 12 but they recalled that the findings were inconclusive with no medication prescribed and no follow-up treatment suggested.  They reported that since 1975 they have rarely seen the Veteran and that they have not seen him at all for over 20 years.

The February 2007 report from J.C. Beck, M.D., Ph.D., Professor of Psychiatry, Harvard Medical School, noted that the records he reviewed consisted of service records, some post-service treatment records, and some letters from his family members.  Dr. Beck did not indicate that he reviewed any pre-service records of psychiatric treatment and the Veteran does not contend that he received any psychiatric treatment prior to service.

Dr. Beck concluded that "I cannot determine whether [the Veteran's] symptoms met the criteria for a mental disorder before the service-it was too long ago, and he is not that good of a historian to make the distinctions necessary to decide if symptoms were sufficient to meet a DSM threshold."  He added, "I believe he had something before the service."

The August 2010 VA examiner concluded that "it is more likely than not that [the Veteran] had anxiety and depressive problems prior to entering the military as a child.  The examiner stated this his conclusions were based "primarily on [the Veteran's] reports."  He also stated that he agreed with the findings of Dr. Beck. 

With respect to the lay statements provided by the Veteran, his sister, his brother, and his father and step-mother, it has been held on multiple occasions that lay statements concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  
In any event, the Board finds the statements of the Veteran's family members to be of minimal probative value.  First, to the extent they have a personal relationship with the Veteran, such a relationship raises questions as to their objectivity in this matter.  The length of time that has elapsed is also problematic:  these are recollections of events that occurred prior to his entrance into service in 1971, over 40 years ago.  This is particularly true as the Veteran and his family acknowledge that they have had very limited contact since 1975, over 35 years ago, and no contact in over 20 years.  

Second, the statements of the Veteran and his sister strongly suggest that his pre-service difficulties were in large part caused by or exacerbated by emotional and physical abuse at the hands of his father and stepmother.  The statement of his father and step-mother, not surprisingly, make no reference to these events which, according to the Veteran and his sister, significantly impacted his emotional and psychological well-being prior to service.  Given these apparent omissions in the statements of his father and step-mother, the Board finds that their statement has very limited probative value.  

Third, the Veteran has a long history of violent, threatening and aggressive behavior towards those who offend him or thwart his plans.  In this context, any corroborating statements made by his family members could be seen to be, at a minimum, the result of coercion.  In 1985 he was jailed for assaulting and beating a police officer who attempted to stop the Veteran from stealing money from a locked car.  In 1986 he was arrested for threatening to injure a United States Senator, a U.S. District Court Judge, and a state Attorney General; he served three years in a federal correctional facility.  In December 1992 the Veteran was convicted of two counts of assault with the intent to kill (he shot and wounded three men because he believed one of them had made a homosexual advance).  

The record contains several non-lay statements that address whether the Veteran had a preexisting psychiatric disorder; however, these statements do not show by clear and convincing evidence that the Veteran had a psychiatric disorder that preexisted service.  For example, the record contains a March 1979 statement from the director of the Veteran's college counseling center who indicated that the Veteran had been seen at the counseling center several times in 1977 and 1978.  The Director believed the Veteran had "serious psychological problems" that "go back to the loss of his mother in childhood, followed by conflict with his father and stepmother."  However, this statement is vague, and no diagnosis was provided.  As such, it does not show by clear and convincing evidence, even when considered with the other evidence of record, that the Veteran had a psychiatric disorder which preexisted service.

With respect to the statement of 2007 Dr. Beck as to whether the Veteran had a preexisting disorder, Dr. Beck was unable to provide an opinion because of the length of time that had passed and because the Veteran was not a reliable historian.  Given Dr. Beck's reasons for why he could not provide an opinion as to this issue (the length of time since the Veteran's pre-service period and the problems with the Veteran's credibility), requesting additional information from Dr. Beck on this point in an attempt to obtain a nonspeculative opinion would be futile.  Accordingly, Dr. Beck's opinion does not support the claim.  It does not show by clear and convincing evidence, even when considered with the other evidence of record, that the Veteran had a psychiatric disorder which preexisted service.

Finally, with respect to the statement of the 2010 VA examiner, that examiner stated that he found it more likely than not that a psychiatric disability preexisted service in the form of depression and anxiety.  However, the 2010 examiner, by his own report, based his conclusions primarily on the Veteran's reports which he found "credible and accurate."  Given the Board's conclusion, discussed below, that the Veteran is not credible, a medical opinion such as this, which is based on the Veteran's statements, has no probative value.  See also Godfrey v. Brown, 8 Vet. App. 113 (1995); Owens v. Brown, 7 Vet. App. 429 (1995) (The Board is not bound to accept medical opinions which are based on a history supplied by the Veteran where that history is unsupported or based on inaccurate factual premises).  Further, as the 2010 examiner stated that he agreed with Dr. Beck's opinions, and as Dr. Beck concluded that an opinion as to a preexisting psychiatric disorder could not be provided, the opinion of the 2010 examiner does not rise to the level of clear and convincing evidence of a preexisting psychiatric disorder, particularly when viewed in light of the other evidence of record.
The Veteran is not competent to establish (i.e., by his own opinion) a diagnosis for psychiatric symptomatology prior to service.  A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  In this case, the Board finds that a psychiatric disorder is not a "condition" which a layperson is competent to identify or determine the etiology of.  See Clemons, 23 Vet. App. at 6; See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  No factual foundation has been made to establish that the appellant is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed condition.  Hence, his statements regarding the etiology of and diagnosis of his current psychiatric disorder are not competent evidence. 

Further, the Board finds also that the Veteran's statements/accounts are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The accounts of the Veteran are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because if the Veteran's claim is successful, he would receive VA compensation benefits.  It is in his own interest to argue that he has a psychiatric disorder that preexisted, and was aggravated by, his service.

A review of the record also found that the Veteran's reports of his preservice history are inconsistent.  As noted by Dr. Beck in 2007, there were "discrepancies" between the history he provided to Dr. Beck in 2007, on the one hand, of a childhood where he was yelled at frequently and had nightmares for years about his step-mother and, on the other hand, "the history he gave a psychologist at the University of Maine [in 1979] and the history he gave while in the service as essentially being a normal childhood without difficulties."

Other evidence showing that the Veteran has problems with truthfulness includes an April 1993 presentencing report which reveals that counterfeiting charges were filed against him in the 1980s and that he had a history of breaking into lockers at health clubs where he worked out and stealing identification cards.  Given that the Veteran's claims of his pre-service mental health status are self-serving and inconsistent, and given his criminal history with respect to fraud, the Board finds his assertions are not credible.  

Accordingly, while the Board has reviewed, in detail, the medical evidence of record, including the medical opinions indicating the existence of a pre-service psychiatric disability, the Board must find that these medical opinions carry no probative value because they are based on the Veteran's and other lay accounts of his pre-service mental health history which the Board has deemed are not credible.  

In light of the foregoing, the Board finds that it is not shown by clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed his service.  As preexistence has not been shown by clear and unmistakable evidence, the presumption of soundness on service entry is not rebutted.  Accordingly, the theory of entitlement to service connection for a psychiatric disability on the basis that a pre-existing psychiatric disability was aggravated by service is without foundation in the factual record, and must be rejected. 

The evidence does not show, nor does the Veteran contend, that a chronic psychiatric disability was incurred in service (warranting connection on a direct basis).  The contentions of the Veteran and his family are to the effect that his psychiatric disability began prior to service.  The one medical record that addresses the existence of a psychiatric disorder during service is Dr. Beck's 2007 report.  In response to the question "[i]s it at least as likely as not that the disability was present while the veteran was on active duty?", Dr. Beck acknowledged that it was more likely than not that the Veteran became more anxious and more depressed in service.  However, in response to the question he stated, "I cannot answer that question as to whether it was more likely than not for two reasons.  First all this happened now a long time ago, and a second this veteran is not a sufficiently good historian that I can trust his account to answer this question."  In essence, Dr. Beck explains that because the Veteran is an unreliable historian, he cannot opine whether a chronic acquired psychiatric disability was manifested while the Veteran was on active duty.

Significantly, the Veteran's STRs are silent, with one exception, as to complaint, treatment, or diagnosis with respect to a psychiatric disorder.  That exception is a short record of a mental health initial visit on October 30, 1973, which notes the impression was deferred and that it was recommended that he return to the clinic the following week.  The Veteran reported to the 1979 VA examiner that he had been referred to the mental health clinic after returning from a period of AWOL in service.  Service personnel records corroborate this timeline as the report of AWOL noted that he returned from AWOL on October 27, 1973, three days prior to the mental health clinic visit.  Subsequent STRs do not show any follow-up mental health treatment.  Further, the Veteran's June 1974 separation physical noted that clinical psychiatric examination was normal.  At that time, he denied trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.  As there is no evidence in the record that a psychosis was manifested in the first year following the Veteran's discharge from active duty, the presumptive provisions of 38 U.S.C.A. § 1112 (affording presumptive service connection for certain chronic diseases, including psychoses) have no applicability in this matter.  Based on the foregoing, the preponderance of the evidence is against a finding that a psychiatric disability was incurred in service.

In light of the foregoing, the Board concludes the preponderance of the evidence is against the claim of service connection for a psychiatric disorder.  Although the Veteran is entitled to the benefit of the doubt when the evidence supporting a grant of his claim and the evidence against his claim are in an approximate balance, the benefit of the doubt doctrine does not apply when, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


